FORM 10-Q United States Securities and Exchange Commission Washington, D. C. 20549 (Mark One) XQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended:February 28, 2013 OR _Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 0-14820 IMMUCOR, INC. (Exact name of registrant as specified in its charter) Georgia 22-2408354 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3130 Gateway DriveNorcross, Georgia 30071 (Address of principal executive offices)(Zip Code) Registrant's telephone number:(770) 441-2051 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company (do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of March 29, 2013: Common Stock, $0.00 Par Value – 100 IMMUCOR, INC. AND SUBSIDIARIES QUARTERLY FINANCIAL STATEMENTS INDEX PART I.FINANCIAL INFORMATION Item 1. Consolidated Financial Statements: Consolidated Balance Sheets as of February 28, 2013 (unaudited) and as of May 31, 2012 Unaudited Consolidated Statements of Operations for the quarters ended February 28, 2013 and February 29, 2012 Unaudited Consolidated Statements of Operations for the nine months ended February 28, 2013 and for the period August 20, 2011 to February 29, 2012 (Successor), and for the period June 1, 2011 to August 19, 2011 (Predecessor) Unaudited Consolidated Statements of Comprehensive Loss for the quarters ended February 28, 2013 and February 29, 2012 Unaudited Consolidated Statements of Comprehensive Loss for the nine months ended February 28, 2013 and for the period August 20, 2011 to February 29, 2012 (Successor) and for the period June 1, 2011 to August 19, 2011 (Predecessor) Unaudited Consolidated Statements of Cash Flows for the nine months ended February 28, 2013 and for the period August 20, 2011 to February 29, 2012 (Successor) and for the period June 1, 2011 to August 19, 2011 (Predecessor) Notes to Consolidated Financial Statements (unaudited) Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures PART II.OTHER INFORMATION Item 1.Legal Proceedings Item 1A.Risk Factors Item 6.Exhibits SIGNATURES 2 ITEM 1. Consolidated Financial Statements IMMUCOR, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) February 28, 2013 May 31, 2012 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtful accounts of $805 and $612 at February 28, 2013 and May 31, 2012, respectively Inventories Deferred income tax assets, current portion Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, Net GOODWILL INTANGIBLE ASSETS, Net DEFERRED FINANCING COSTS, Net OTHER ASSETS Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses and other current liabilities Income taxes payable Deferred revenue, current portion Current portion of long-term debt, net of debt discounts Total current liabilities LONG-TERM DEBT, Net of debt discounts DEFERRED REVENUE DEFERRED INCOME TAX LIABILITIES OTHER LONG-TERM LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES (Note 17) SHAREHOLDERS' EQUITY: Common stock, $0.00 par value, 100 shares authorized, issued and outstanding as of February 28, 2013 and May 31, 2012 - - Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. 3 IMMUCOR, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands) (Unaudited) Quarter Ended February 28, 2013 Quarter Ended February 29, 2012 NET SALES $ $ COST OF SALES (exclusive of amortization shown separately below) GROSS MARGIN OPERATING EXPENSES: Research and development Selling and marketing Distribution General and administrative Amortization of intangibles Total operating expenses INCOME FROM OPERATIONS NON-OPERATING INCOME (EXPENSE): Interest income 12 - Interest expense ) ) Loss on extinguishment of debt ) - Other, net ) ) Total non-operating expense ) ) LOSS BEFORE INCOME TAXES ) ) BENEFIT FOR INCOME TAXES ) ) NET LOSS $ ) $ ) The accompanying notes are an integral part of these Consolidated Financial Statements. 4 IMMUCOR, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands) (Unaudited) Successor Predecessor Nine Months Ended February 28, 2013 August 20, 2011 Through February 29, 2012 June 1, 2011 Through August 19, 2011 NET SALES $ $ $ COST OF SALES (exclusive of amortization shown separately below) GROSS MARGIN OPERATING EXPENSES: Research and development Selling and marketing Distribution General and administrative Amortization of intangibles Loss on disposition of fixed assets - - Certain litigation expenses - - Total operating expenses INCOME (LOSS) FROM OPERATIONS ) ) NON-OPERATING INCOME (EXPENSE): Interest income 22 6 Interest expense ) ) - Loss on extinguishment of debt ) - - Other, net ) Total non-operating (expense) income ) ) LOSS BEFORE INCOME TAXES ) ) ) (BENEFIT) PROVISION FOR INCOME TAXES ) ) NET LOSS $ ) $ ) $ ) The accompanying notes are an integral part of these Consolidated Financial Statements. 5 IMMUCOR, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (in thousands) (Unaudited) Quarter Ended February 28, 2013 Quarter Ended February 29, 2012 NET LOSS $ ) $ ) OTHER COMPREHENSIVE INCOME (LOSS): Foreign currency translation adjustments ) ) Cash flow hedges, net of tax ) OTHER COMPREHENSIVE LOSS ) ) COMPREHENSIVE LOSS $ ) $ ) IMMUCOR, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (in thousands) (Unaudited) Successor Predecessor Nine Months Ended February 28, 2013 August 20, 2011 Through February 29, 2012 June 1, 2011 Through August 19, 2011 NET LOSS $ ) $ ) $ ) OTHER COMPREHENSIVE INCOME (LOSS): Foreign currency translation adjustments ) ) Cash flow hedges, net of tax ) ) - OTHER COMPREHENSIVE INCOME (LOSS) ) ) COMPREHENSIVE LOSS $ ) $ ) $ ) The accompanying notes are an integral part of these Consolidated Financial Statements. 6 IMMUCOR, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Successor Predecessor Nine Months Ended February 28, 2013 August 20, 2011 Through February 29, 2012 June 1, 2011 Through August 19, 2011 OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization Non-cash interest expense - Loss on disposition and retirement of fixed assets Loss on extinguishment of debt - - Provision for doubtful accounts Share-based compensation expense Deferred income taxes ) ) ) Changes in operating assets and liabilities: Accounts receivable, trade ) ) Income taxes ) Inventories ) ) Other assets ) Accounts payable ) Deferred revenue ) ) ) Accrued expenses and other liabilities ) Cash (used in) provided by operating activities ) ) INVESTING ACTIVITIES: Purchases of property and equipment ) ) ) Acquisition of Immucor, Inc., net of cash - ) - Cash used in investing activities ) ) ) FINANCING ACTIVITIES: Proceeds from long-term debt - Proceeds from capital contributions, net of costs - - Payment of debt issuance costs ) ) - Repayments of long-term debt ) ) - Proceeds from revolving credit facility - - Repayments of revolving credit facility ) - - Repurchase of common stock - - ) Proceeds from exercise of stock options - - Cash provided by financing activities 66 EFFECT OF EXCHANGE RATES ON CASH AND CASH EQUIVALENTS ) ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ $ SUPPLEMENTAL INFORMATION: Income taxes paid, net of refunds $ $ $ Interest paid - NON-CASH INVESTING AND FINANCING ACTIVITIES: Movement from inventory to property and equipment of instruments placed on rental agreements Exchange of debt instruments due to debt amendment August 2012 - - Exchange of debt instruments due to debt amendment February 2013 - - Tax benefit from tax deduction contributed by IVD Holdings, Inc. - - The accompanying notes are an integral part of these Consolidated Financial Statements. 7 IMMUCOR, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) 1. NATURE OF BUSINESS AND BASIS OF PRESENTATION Nature of Business Immucor, Inc. (“Immucor” and, together with its wholly owned subsidiaries, the “Company”) develops, manufactures and sells a complete line of reagents and automated systems used primarily by hospitals, donor centers and reference laboratories in a number of tests performed to detect and identify certain properties of human blood for the purpose of blood transfusion. The Company distributes its products globally through both direct affiliate offices and third-party distribution arrangements. Basis of Presentation The Company was acquired on August19, 2011 through a merger transaction with IVD Acquisition Corporation (“Merger Sub”), a wholly owned subsidiary of IVD Intermediate Holdings B, Inc. (the “Parent”). The Parent is a wholly owned indirect subsidiary of IVD Holdings, Inc. (“Holdings”) which was formed by investment funds affiliated with TPG Capital, L.P. (“Sponsor”). The acquisition was accomplished through a merger of the Merger Sub with and into Immucor, with Immucor being the surviving company (the “Acquisition”). As a result of the merger, Immucor became a wholly owned subsidiary of Parent. Prior to August19, 2011, Immucor operated as a public company with common stock traded on the NASDAQ Stock Market. Immucor continued as the same legal entity after the Acquisition.However, a new accounting basis was established upon treating the merger as a business combination. The accompanying unaudited consolidated statements of operations and comprehensive loss are presented for the quarter ended February 28, 2013 and the quarter ended February 29, 2012.In addition, the accompanying unaudited consolidated statements of operations, comprehensive loss and cash flows are presented for the nine months ending February 28, 2013 and February 29, 2012, which is presented in two periods: the Predecessor fiscal 2012 period (June 1, 2011 to August19, 2011) and the Successor fiscal 2012 period (August 20, 2011 to February 29, 2012), which relate to the period preceding the Acquisition and the period succeeding the Acquisition during the prior fiscal year.Although the accounting policies followed by the Company are consistent for the Predecessor and Successor periods, financial information for such periods has been prepared under two different historical-cost bases of accounting and is therefore not comparable. The results of the periods presented are not necessarily indicative of the results that may be achieved for the year ending May 31, 2013, or any other period. The accompanying consolidated financial statements are unaudited and have been prepared in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”) for interim financial information, and the Securities and Exchange Commission’s (“SEC”) instructions for Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. In the opinion of management, all adjustments, consisting of normal recurring adjustments, considered necessary for a fair presentation of the unaudited consolidated financial statements have been recorded in the interim periods presented. These unaudited consolidated financial statements should be read in conjunction with the Company’s audited, consolidated financial statements and related notes for the year ended May31, 2012, included in the Company’s Annual Report on Form 10-K filed with the SEC on July 27, 2012. Basis of Consolidation The consolidated financial statements include the accounts of Immucor and all its subsidiaries. All significant intercompany balances and transactions have been eliminated in consolidation. 2. ACQUISITION The Company was acquired on August19, 2011 (the “Acquisition Date”) through the Acquisition described in Note 1. 8 The Acquisition has been accounted for as a business combination. Acquisition-related transaction costs include investment banking, legal and accounting fees, and other external costs directly related to the Acquisition. Transaction costs paid at closing totaled $88.3 million and include $42.5 million that was capitalized as deferred financing costs and $16.9 million which was incurred by the Company and included in general and administrative expense in the Predecessor fiscal 2012 period. The remaining $28.9 million was incurred by the Parent but paid by the Company out of equity proceeds. These costs have been reflected on the balance sheet as a reduction of the capital contribution from the Parent. In addition, the Company paid $2.0 million of transaction costs prior to closing that is also included in general and administrative expense in the Predecessor fiscal 2012 period. Sources and Uses of Funds The sources and uses of funds in connection with the Acquisition are summarized below (in thousands): Sources: Proceeds from Term Loan $ Proceeds from Notes Proceeds from equity contributions Company cash used in transaction $ Uses: Equity purchase price $ Transaction costs $ Purchase Price Allocation The Acquisition was recorded under the acquisition method of accounting by the Parent and pushed-down to the Company by allocating the purchase consideration of $1.9 billion to the cost of the assets acquired, including intangible assets, based on their estimated fair values at the Acquisition Date. The allocation of purchase price is based on management’s judgment after evaluating several factors, including, but not limited to, valuation assessments of tangible and intangible assets. The excess of the total purchase price over the fair value of assets acquired and the liabilities assumed of $972.3 million is recorded as goodwill. The goodwill arising from the Acquisition consists largely of the commercial potential of the Company and the value of the assembled workforce. The following sets forth the Company’s purchase price allocation (in thousands): Cash on hand $ Accounts receivable Inventories Property and equipment Intangible assets Goodwill Current liabilities ) Deferred revenue obligation ) Deferred tax assets and liabilities, net ) Other assets and liabilities, net Total purchase price allocation $ 9 The Company has acquired intangible assets, not including goodwill, totaling approximately $779.9 million in the Acquisition.The amortization of these intangibles is not deductible for tax purposes and hence the Company has recorded a deferred tax liability of approximately $291.9 million to offset the future book amortization related to these intangibles.None of the goodwill of approximately $972.3 million resulting from the Acquisition is deductible for tax purposes. Identifiable Intangible Assets In performing the purchase price allocation, the Company considered, among other factors, the intended future use of acquired assets, analyses of historical financial performance and estimates of future performance. The following table sets forth the components of intangible assets as of the Acquisition Date (in thousands): Intangible Asset Fair Value Useful Life Customer relationships $ 20 Existing technology and trade names 11 Corporate trade name 15 Below market leasehold interests 5 In-process research and development n/a $ Customer relationships represent the fair value of the existing customer base. Existing technologies relate to the serology instrument platforms (Galileo, NEO, and Echo); the Company’s proprietary Capture reagent technology; and the molecular immunohematology technology. Corporate trade name represents the Immucor® company brand. Immucor is well recognized by customers as a company that provides an extensive selection of quality products including products that are not available elsewhere in the marketplace. Below market leasehold interests represents the Company’s interest in the current leases, which provide for payments below comparable leases obtainable contemporaneously with the Acquisition. Useful lives of the amortizable intangible assets were based on estimated economic useful lives and are being amortized using the straight-line method. In-process research and development relates primarily to the molecular immunohematology business. The other projects valued relate to technological improvements for the serology instrument platforms, and generally are applicable to the current NEO and Echo instruments, and thus will be able to yield a cash flow impact relatively quickly upon approval and launch. In-process research and development is not amortized, but will be evaluated on a periodic basis to determine which projects remain in process. When a project is completed, its value will be amortized over the useful life.If a project is abandoned, its value is written off. Pro forma Financial Information The financial information in the table below summarizes the results of operations of the Company on a pro forma basis, as though the Acquisition had occurred at June 1, 2010. The pro forma financial information is presented for informational purposes only and is not indicative of the results of operations that would have been achieved if the Acquisition had taken place at the beginning of the earliest period presented. Such pro forma financial information is based on the historical financial statements of the Company. This pro forma financial information is based on estimates and assumptions, which have been made solely for purposes of developing such pro forma information, including, without limitation, purchase accounting adjustments. The pro forma financial information presented below also includes depreciation and amortization based on the valuation of the Company’s tangible assets and identifiable intangible assets, interest expense and management fee resulting from the Acquisition. The pro forma financial information presented below does not reflect any synergies or operating cost reductions that may be achieved. 10 Nine Months Ended February 28, 2013 February 29, 2012 (in thousands) Revenue $ $ Net loss $ ) $ ) 3. RELATED PARTY TRANSACTIONS In connection with the Acquisition, the Company entered into a management services agreement with the Sponsor.Pursuant to such agreement, and in exchange for on-going consulting and management advisory services that will be provided to the Company, the Sponsor will receive an aggregate annual monitoring fee of $3.0 million.In the quarters ended February 28, 2013 and February 29, 2012, $1.1 million and $1.0 million, respectively, was incurred for monitoring fees and other expenses and is included in general and administrative expenses in the consolidated statement of operations. During the nine months ended February 28, 2013 and February 29, 2012, approximately $3.3 million and $1.8 million, respectively, was incurred for monitoring fees and other expenses and are included in general and administrative expenses in the consolidated statement of operations. 4. INVENTORIES Inventories are stated at the lower of cost (first-in, first-out basis) or market (net realizable value) net of reserves and consist of the following (in thousands): February 28, 2013 May 31, 2012 Raw materials and supplies $ $ Work in process Finished goods $ $ 5. PROPERTY AND EQUIPMENT Property and equipment consists of the following (in thousands): February 28, 2013 May 31, 2012 Land $ $ Buildings and improvements Leasehold improvements Capital work-in-progress Furniture and fixtures Machinery, equipment and instruments Less accumulated depreciation ) ) Property and equipment, net $ $ Depreciation expense was $5.3 million and $4.5 million in the quarters ended February 28, 2013 and February 29, 2012, respectively.Depreciation expense was $15.4 million for the nine month period ended February 28, 2013 compared with $9.7 million in the Successor period from August 20, 2011 to February 29, 2012 and $3.4 million in the Predecessor period from June 1, 2011 to August 19, 2011.Depreciation expense is primarily included in cost of sales in the consolidated statements of operations. 11 During the second quarter of fiscal 2013, the Company recognized a disposition loss of $1.2 million to reduce certain capital work-in-progress equipment associated with a high speed filling project to its estimated salvage value.The project was determined to be no longer economically viable during the second quarter of fiscal 2013 and management therefore decided to retire or dispose of the equipment. For the year ended May 31, 2012, certain amounts within property and equipment have been reclassified for presentation purposes.There has been no change in total property and equipment or accumulated depreciation. 6. GOODWILL Changes in goodwill for the nine month period ended February 28, 2013 and the year ended May 31, 2012 were as follows (in thousands): February 28, 2013 May 31, 2012 Balance at beginning of period $ $ - Additions: Acquisition of Immucor, Inc. - Foreign currency translation adjustment ) Balance at end of period $ $ 7. INTANGIBLE ASSETS Intangible assets consist of the following (in thousands): February 28, 2013 May 31, 2012 Weighted Average Life (years) Cost Accumulated Amortization Net Cost Accumulated Amortization Net (in thousands) (in thousands) Intangible assets subject to amortization: Customer relationships 20 $ $ ) $ $ $ ) $ Existing technology / trade names 11 ) ) Corporate trade name 15 ) ) Below market leasehold interests 5 ) ) Deferred licensing costs 6 99 ) 82 99 (4
